Citation Nr: 1520650	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral eye disorder manifested by loss of vision.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from August 1952 to July 1954.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, in support of this claim, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The Board subsequently remanded the claim for further development in December 2013, including for a necessary medical nexus opinion.  After receiving the case back, the Board issued a decision in May 2014 denying the claim, and in response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a March 2015 Order, the Court granted a Joint Motion for Remand (JMR) vacating the Board's decision denying this claim and remanding the claim for further development and readjudication in accordance with the terms of the JMR.  To comply with the Court's Order, the Board in turn is again REMANDING this claim to the Agency of Original Jurisdiction (AOJ).

Also, as the Board previously noted, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

Regrettably, another remand is required.  As a result of the Board's prior December 2013 remand, the Veteran had a VA compensation examination in March 2014 for a necessary medical nexus opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA compensation examiner concluded entirely unfavorably, disassociating all of the Veteran's current eye disorders from his military service and any disorder noted in service, either in the way of causation or aggravation and irrespective of the particular diagnosis (e.g., refractive error, aphakia, senile cataracts (including extractions), chronic narrow angle glaucoma, retinal detachment, corneal perforation, endophthalmitis, conjunctivitis, blepharitis, etc.).  That determination reportedly included considering his allegation of being thrown into a polluted lake (lagoon) during his service, in 1952.

The Court-granted JMR, however, agreed that VA compensation examiner's opinion is inadequate since no rationales were provided as to why the Veteran's chronic narrow angle glaucoma, senile cataracts, and retinal detachment of his right eye were not caused or aggravated by his active military service and why his glaucoma was not associated with him allegedly being thrown into a polluted lake.  Further, according to the JMR, that VA compensation examiner also did not opine on whether the Veteran allegedly being thrown into a polluted lake in turn caused his senile cataracts.  Therefore, supplemental medical comment is needed to assist in making these important determinations regarding the origins of this claimed disability and its posited correlation with the Veteran's military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its explanation, so when there is factually accurate, fully articulated, and sound reasoning for the conclusion).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).


Since the Court returned this case to the Board for this necessary further development, and in response to the Board's 90-day letter allowing for submission of additional evidence and/or argument, the Veteran's attorney has responded by submitting additional evidence and argument in April 2015.  Her submission includes treatise evidence, namely, articles from the American Optometric Association and Mayo Clinic explaining that narrow angle glaucoma, the type the Veteran has, may be induced by eye inflammations, so possibly including the blepharitis and conjunctivitis he had in service from allegedly being thrown into the polluted lake or lagoon (Lake Tortuguero).  When the VA compensation examiner provides the supplemental opinion, he will have opportunity to consider and address this treatise evidence since it was not of record when previously commenting in March 2014.

Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element). Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  As such, on remand, the VA examiner must consider this newly-submitted evidence in providing his addendum opinion.


The Board sees that another document the attorney submitted with her April 2015 argument is in Spanish and, therefore, needs to be translated into English.  Also, the Board's previous December 2013 remand requested that other treatment records in Spanish be translated into English.  And although the Board's May 2014 decision since issued referenced these records as having been translated, as requested, copies of the translations inexplicably are not now in claims file, which apparently since has been converted from a physical to entirely electronic (i.e., paperless) file.  Treatment records from S.R., M.D., dated in the 1980s, as well as records from L.R., M.D., dated in 2011, need to be translated (if not already done) and in any event associated with the now entirely electronic claims file.

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Translate all the private treatment records from Drs. S.R. and L.R. and the recent April 2015 letter from Medhealth Hospice Corp. from Spanish into English.  The Veteran's attorney submitted the latter along with her April 2015 argument (Attachment B) and indicated it confirms the need to act expeditiously in light of the Veteran's advanced age of 88 and terminal illness requiring hospice care.  The private treatment records can be found in the Veterans Benefits Management System (VBMS) in two documents labeled "Medical Treatment Record - Non-Government Facility", both received on August 20, 2013.  Associate the translated documents with the claims file.  


2.  Then, if available, have the VA compensation examiner who previously commented on this case in March 2014 submit a supplemental (addendum) opinion concerning the nature, extent, and etiology of the Veteran's bilateral eye disorders.  Have this VA examiner again review the claims file, including a complete copy of this remand, the JMR, and the additional evidence and argument (including treatise evidence) the Veteran's attorney recently submitted in April 2015.

The examiner is again directed to specifically consider the Veteran's reports that his eye trouble began after being thrown into a polluted lake (lagoon) in 1952, supporting lay statements showing he needed glasses upon returning from service, as well as the numerous VA and private treatment records in his file regarding his various eye-related disorders and consequent procedures during the many years since, including for his glaucoma, cataracts, evisceration, and retinal detachment.

As the JMR instructs, the VA examiner must accept as credible the Veteran's reports of being thrown into a polluted lake (lagoon) during his service and having experienced potentially relevant symptoms while in service, such as owing to consequent inflammation due to conjunctivitis or blepharitis.  With this concession, the VA examiner is again asked to indicate the likelihood (very likely, as likely as not, or unlikely) that any of the Veteran's current eye disorders are a result or residual of that type of purported trauma.

Unlike when previously commenting, however, it is asked that the VA examiner provide more rationale (underlying reasoning or explanation) for his opinion, whether favorable or unfavorable to the claim.  The JMR cites this lack of sufficient explanation as the reason the Board cannot rely on the prior March 2014 opinion in deciding this appeal.  The VA examiner also must consider and address the treatise evidence the Veteran's attorney since has submitted in April 2015 in support of the claim.

If the examiner must resort to mere speculation to render this requested opinion, he must not only so state but also, more importantly, provide some explanation as to why a more definitive response is not possible.  So merely saying he cannot respond or provide more definitive response or explanation that he already has will not suffice.

If, for whatever reason, this VA examiner is no longer available to provide this additional comment (supplemental or addendum opinion), then have someone else do it that has the necessary qualifications and expertise.  Since the Veteran is of advanced age (88 years old) and reportedly in hospice care, there seemingly is no possibility of actually having him reexamined, so please keep this in mind when obtaining this necessary additional medical comment.


3.  Ensure this additional medical comment (supplemental or addendum opinion) is responsive to this remand's directives and the JMR.  If not, obtain all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

